Exhibit 10.15

 

[g412031mci001.jpg]

 

July 15, 2016

 

Mr. Tim Cunningham

 

Dear Tim:

 

This is to formally offer you the position of Chief Financial Officer at
Organogenesis Inc. (the “Company”). This position reports to Gary S.
Gillheeney, Sr., President and Chief Executive Officer. Your start date is to be
determined.

 

1. Salary. You will receive a bi-weekly salary of $10,576.92, which is $275,000
on an annualized basis and will be subject to an annual review based on merit.
This is a salaried, exempt position.

 

2. Short-Term Incentive. You will be eligible for a target management bonus of
up to 35% of your annual base salary based on mutually agreed upon goals. This
bonus is based upon calendar year performance. Any bonus in respect of 2016 will
be pro-rated to reflect that you worked a partial year.

 

3. Fringe Benefits. You will be eligible to participate in all of our benefit
programs. These include the following: Medical, Dental, Vision, Life and AD&D,
Short and Long-term Disability, Tuition Reimbursement, Employee Assistance Plan
and others that will be reviewed on your first day. You may participate in the
401(k) Savings Plan the first of the next calendar quarter. You will also be
eligible for four (4) weeks’ paid vacation per year.

 

4. Severance Pay. In the event the Company terminates your employment without
Cause (as defined herein) or if you resign for Good Reason (as defined herein),
the Company agrees to provide you with six (6) months of Severance Pay beginning
on the next regular payday following the eighth day after your execution of our
standard Separation Agreement, which contains among other terms a release of
claims. The Company also agrees to pay 50% of your annual target bonus and to
pay during such six month period the share of the premiums for continuation of
medical and dental benefits under COBRA that are paid by the Company for
executive-level employees who receive the same type of medical and dental
coverage.

 

5. Stock Options. Subject to the approval of the Board of Directors of the
Company, the Company will grant you stock options to purchase common stock of
the Company equivalent to

 

150 Dan Road · Canton, MA 02021 · www.organogenesis.com · 1-888-HEAL-2DAY

[g412031mci002.jpg]

 

--------------------------------------------------------------------------------



 

0.8% of the “fully-diluted” shares of the Company at a price per share equal to
the fair market value of the common stock at the time of Board approval as
determined in good faith by the Board and with reference to the currently
ongoing third-party valuation of its common stock. “Fully-diluted” means all
outstanding shares of common stock of the Company and all vested options to
purchase common stock of the Company. The options will vest over five years from
the start date of your employment (1/5th vesting on each anniversary of your
employment start date so that the option is fully vested on the fifth
anniversary of your employment start date). In the event there is a Change in
Control (as defined herein) 50% of your remaining unvested options shall
accelerate and immediately vest. Exercise and other rights and procedures are
set forth in the attached Organogenesis Inc. Stock Incentive Plan.

 

6. Definitions. The following terms shall have the following meanings as used in
this letter.

 

“Cause” means (a) gross negligence in the performance of assigned duties;
(b) refusal to perform or discharge the duties or responsibilities assigned by
the Chief Executive Officer and/or Board of Directors, provided the same are not
illegal and are consistent with the duties customarily associated with your
position; (c) conviction of a felony; (d) willful or prolonged unexcused absence
from work; (e) falseness of any material statement in any employment application
with, or resume or other written communication to the Company; or (f) the
material breach of your obligations under any agreement with the Company,
including the Invention, Nondisclosure and Non-Competition Agreement, to the
material detriment of the Company.

 

“Good Reason” means (a) a material diminution of the executive level
responsibilities that you assumed at the time you commenced performing the
duties of the position of Chief Financial Officer; (b) a change in your title;
(c) a change in reporting structure such that you no longer report to the
President or Chief Executive Officer; (d) a move of 50 miles or more of the
office at which you report; (e) a reduction in the rate of your base salary, or
failure by the Company to pay other material compensation due and payable to you
in connection with your employment; or (f) a material breach by the Company of
this letter or any employee benefit plan which materially and adversely affects
you.

 

“Change of Control” means (a) the closing of the sale of all or substantially
all of the Company’s assets as an entirety; (b) the merger or consolidation of
the Company with or into another entity or the merger or consolidation of
another entity with or into the Company, in either case with the effect that
immediately after such transaction the stockholders of the Company immediately
prior to such transaction hold less than a majority in interest of the total
voting power of the outstanding voting securities of the entity surviving such
merger or consolidation; or (c) the closing of a transaction pursuant to which
beneficial ownership of more than 50% of the Company’s outstanding common stock
(assuming the issuance of common stock upon conversion or exercise of all then
exercisable conversion or purchase rights of holders of outstanding convertible
securities, options, warrants, exchange rights and other rights to acquire
Common Stock), is transferred to a single person or entity, or a “group” (within
the meaning of Rule 13d-5(b)(1) under the Securities Exchange Act of 1934) of
persons or entities,

 

[g412031mci002.jpg]

 

--------------------------------------------------------------------------------



 

in a single transaction or a series of related transactions. A Change of Control
shall not be deemed to have occurred if the Company becomes subject to
bankruptcy proceedings.

 

[g412031mci002.jpg]

 

--------------------------------------------------------------------------------



 

7. Invention, Non-Disclosure and Non-Competition Agreement. You will be required
to execute and deliver to the Company its standard form of Invention,
Non-Disclosure and Non-Competition Agreement, which contains provisions,
relating to inventions, proprietary information and non-competition, which is
appended hereto.

 

8. I-9. You will be required by the United States Citizenship and Immigration
Services (CIS) to complete an I-9 form within three days of your hire. Please
bring with you supporting identification to complete this requirement as
outlined on the back of the attached INS form.

 

Our company adheres to the policy of employment-at-will, which means that the
relationship between an individual and Organogenesis may be terminated with or
without cause, by either party at any time for any reason subject to the
continuing obligations set forth in any agreement between you and the Company.
If the foregoing accurately sets forth our mutual understanding with respect to
your employment with the Company, please indicate your acceptance by
countersigning this letter and returning (by fax to 781-401-1265) to Human
Resources by                       .

 

ACCEPTED:

 

Sincerely,

 

 

 

 

 

 

/s/ Timothy M. Cunningham

7/21/16

 

/s/ Houda E. Samaha

Signature

Date

 

Houda E. Samaha

 

 

 

Director of Human Resources

 

 

Enclosures

 

--------------------------------------------------------------------------------



 

[g412031mci003.jpg]

 

ORGANOGENESIS INC.

 

INVENTION, NON-DISCLOSURE AND NON-COMPETITION AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is effective on the date of the last signature
below (the “Effective Date”) between ORGANOGENESIS INC. (“Company”), a Delaware
corporation with its principal offices at 150 Dan Road, Canton, Massachusetts
02021 and (the “Employee”) of the “Company” (as such term is hereinafter
defined).

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each party hereto, and the promises and covenants
contained herein, the parties hereby agree as follows:

 

1.              Definitions. For all purposes of this Agreement, the following
phrases shall mean and include:

 

1.1.    “Company” means ORGANOGENESIS INC. and its future subsidiaries,
licensees, joint-ventures and affiliates;

 

1.2.    “Subject Inventions” means any discovery, process, design, trademark,
trade name, development, improvement, derivative, application, technique or
invention, whether patentable or not, whether copyrightable or not, and whether
reduced to practice or not, conceived or made by Employee, individually or
jointly with others (whether on or off any of the Company’s premises or during
or after normal working hours) and which directly or indirectly relates to the
“Business of the Company” (as such phrase is hereinafter defined) or which
results from is suggested by any work performed by any other employee of, or
consultant to, the Company during the term of Employee’s association with the
Company, including any period of time prior to the date of this Agreement, and;

 

1.3.    “Business of the Company” means the research, development, engineering
work, technical and clinical feasibility investigations (conducted or
contemplated), governmental approvals (obtained or applied for) and the products
and services that may be manufactured, fabricated, packaged, sold, distributed,
licensed, offered or contemplated to be offered for sale or license by the
Company in the field of tissue

 

[g412031mci004.jpg]

 

--------------------------------------------------------------------------------



 

regeneration related to the fields of wound repair and treatment, bio-surgery,
and bio-aesthetics, including, but not limited to: (a) living dermal
equivalents, living epidermal equivalents, living skin equivalents, wound
coverings and wound management products; (b) living connective tissue constructs
and biomaterial constructs for the repair and/or replacement of human organs and
tissues; (c) injectable matrix compositions, injectable cell compositions,
topical compositions containing cytokines, growth factors, and other
cell-communication compounds; (d) natural and synthesized collagen compositions;
(e) natural or reconstituted compositions or products that are derived or
processed from native tissue sources; (f) cell culture media for culturing cells
and living constructs; and, (g) cell-delivery constructs.

 

2.              Non-Competition.

 

2.1.    In consideration of the remuneration to be received by Employee from the
Company, Employee agrees for the term of his or her association with the
Company, he or she will devote best efforts and attention to the performance of
his or her job, to use good judgment, to adhere to high ethical standards and to
avoid situations that create an actual or potential business conflict between
the employee’s own personal interest and the interest of Organogenesis, or
between Organogenesis’s interests and those of another, including not accepting
employment from, or providing services to, any person or entity other than
Organogenesis.

 

2.2.    In consideration of the remuneration to be received by Employee from the
Company, Employee agrees for the term of his or her association with the Company
and a period of one (1) year thereafter, regardless of the reasons for
termination thereof, with or without cause, he or she will not participate
within the United States as an owner, stockholder, option holder, manager,
agent, consultant, director, lender of money, guarantor, salesperson or employee
of any other business, firm or corporation which is, or by the action of
Employee would become, competitive with the Business of the Company nor attempt
to interfere with or entice away any customer, licensee or employee or
consultant of the Company. The foregoing shall not be construed to prohibit the
Employee from (i) owning (as a result of open market purchases) one percent (1%)
or less of any class of capital stock, bonds or debentures of a corporation
regularly traded

 

[g412031mci004.jpg]

 

2

--------------------------------------------------------------------------------



 

on a stock exchange or in the over-the-counter market; or (ii) so participating
with respect to any separate regularly traded on a stock exchange or in the
over-the-counter market; or (iii) so participating with respect to any separate
division or subsidiary of any living tissue and organ equivalents business, firm
or corporation which is competitive with the Business of the Company, so long as
such division or subsidiary is not, and through the action of the Employee, does
not become competitive with the Business of the Company.

 

2.3. Examples of businesses, firms or corporations, and their products, that are
competitive with the Business of the Company include, but are not limited to:

 

2.3.1.            Acelity, or its acquired company Kinetic Concepts Inc. (also
referred to as “KCI”, or its product “GraftJacket” and any derivatives and
product line extensions thereof), or its acquired company LifeCell (or its
products “AlloDerm” or “Strattice” and any derivatives and product line
extensions thereof), or its acquired company Systagenix Wound Management;

 

2.3.2.            ACell, Inc. (or their products “Matristem” or “CyTal” or
“MicroMatrix” and any derivatives and product line extensions thereof);

 

2.3.3.            Amniox Medical Inc. or their amniotic allograft products for
wound treatment);

 

2.3.4.            Alliqua BioMedical, Inc. (or their product “Biovance” or wound
care products);

 

2.3.5.            BSN Medical (or their wound care products);

 

2.3.6.            Integra LifeSciences Inc. (or their product “Integra Wound
Matrix” or “PriMatrix” or “OmniGraft” and anyderivatives and product line
extensions thereof);

 

2.3.7.            MiMedx Group, Inc. (or their product “EpiFix” and any
derivatives and product line extensions thereof);

 

2.3.8.            MTF Wound Care (or their products “Amnioband” or “Allopatch”
and any derivatives and product line extensions thereof);

 

2.3.9.            NuTech Medical (or their amniotic allograft products for wound
treatment);

 

[g412031mci004.jpg]

 

3

--------------------------------------------------------------------------------



 

2.3.10.     Osiris Therapeutics, Inc (or their product “Grafix” and any
derivatives and product line extensions thereof);

 

2.3.11.     Smith & Nephew Biotherapeutics (or their products “Oasis” or
“Regranex” and any derivatives and product line extensions thereof); and,

 

2.3.12.     Soluble Systems LLC (or their product “Theraskin” and any
derivatives and product line extensions thereof).

 

The above listing is not intended to be exhaustive and is subject to
modification.

 

3.              Required Disclosure. Employee agrees promptly to communicate to
the Company a full and complete written disclosure of any and all Subject
Inventions.

 

4.              Prior Inventions. As a matter of record and if applicable,
Employee shall attach hereto a schedule, with a brief summary, of all
inventions, whether or not patented, which would or might otherwise be Subject
Inventions except that they were conceived prior to the date of this Agreement
and any previous association with the Company. Employee hereby represents and
warrants that (a) any and all such inventions on such schedule, if any, were
conceived prior to the date of this Agreement and any previous association with
the Company, and (b) that there are no such prior inventions in which he or she
has any rights or interest except as set forth on such schedule, if any.

 

5.              Assignment. Employee agrees to (a) assign and transfer to the
Company or its designee, without any separate remuneration or compensation, his
or her entire right, title and interest in and to all Subject Inventions, United
States Food and Drug Administration approvals, and patent applications, priority
rights under the International Convention for the Protection of Industrial
Property, and United States and foreign patent rights with respect thereto
(“Patent Rights”); and (b) at the Company’s expenses, perform all lawful acts,
including giving testimony; execute and deliver all such instruments that may be
necessary or proper to vest all such Subject Inventions and Patent Rights in the
Company or such designee; and assist the Company or such designee in the
prosecution or defense of any interferences which may be declared involved any
of said Patent Rights.

 

6.              Unauthorized Disclosure. Without prior written approval or
except in connection with his or her specifically assigned duties, Employee
agrees not to disclose, publicly or privately, to

 

[g412031mci004.jpg]

 

4

--------------------------------------------------------------------------------



 

anyone outside of the Company or use directly or indirectly for Employee’s own
benefit, during the period of his or her association with the Company, or any
time thereafter, any Subject Invention or any trade secret or confidential
report or other confidential information, technical or engineering bill or
materials, specification, drawing, protocol, process, procedure or data, method
of production, scale up approach, software listing or binary code, investment or
funding strategy, investor, prospect or customer list or employee compensation
schedule (collectively, “Confidential Information”), relating to the Business of
the Company of any of its prospects, customers, licensees or suppliers,
regardless of how such Confidential Information was acquired or generated, until
the same shall be published or otherwise made generally available to the public
without restriction. All copies of any such Confidential Information whenever,
however and wherever produced, shall be and remain the sole property of the
Company and shall not be removed from the premises or custody of the Company
without prior written approval from a duly authorized officer.

 

7.              Other Agreements. Employee hereby expressly warrants that he or
she is not a party to any existing agreement that would prevent his or her
entering into or fully performing this Agreement, and covenants not to enter
into any such agreement during the term of his or her association with the
Company without prior written approval.

 

8.              Special Provision. Employee expressly recognizes and agrees that
the terms and conditions of this Agreement with respect to his or her
obligations under Sections 2, 3, 4, 5, 6, and 7, including without limitation
the scope and geographic range of his or her obligations, are reasonable and
that he or she will not contest the same for any reason, whether or not any
remuneration shall be paid to him or her following termination of engagement,
employment or other relationship with the Company. Furthermore, Employee
expressly recognizes that any breach of this Agreement by him or her is likely
to result in irreparable injury to the Company and agrees that the Company shall
be entitled, if it so elects, to institute and prosecute proceedings in any
court of competent jurisdiction, either in law or in equity, to enforce the
specific performance of this Agreement by him or her and to enjoin him or her
from any activities in violation of this Agreement, and to obtain money damages
for any breach of this Agreement. Notwithstanding the foregoing, in the event
that any portion of this Agreement shall be determined by any court competent
jurisdiction to be unenforceable by reason of its extending for too great a
period of time or over too large a geographic area or

 

[g412031mci004.jpg]

 

5

--------------------------------------------------------------------------------



 

over too great a range of activities, Employee agrees that all other portions of
this Agreement shall be enforceable with respect to the period of time,
geographic area or range of activities as to which they are enforceable.

 

9.              Termination. Termination of Employee’s association with the
Company for any reason or for no reason shall not in any way serve to relieve
him or her from any of his or her obligations under any sections hereof except
as expressly set forth herein.

 

10.       Successors and Assigns. This Agreement shall be binding upon Employee
and his or her heirs, executors, successors, and assigns, and this Agreement
shall be binding upon and shall inure to the benefit of the Company and its
successors and assigns.

 

11.       Governing Law. This Agreement shall be governed under and construed in
accordance with the laws of the Commonwealth of Massachusetts.

 

12.       Notices. All notices, requests, demands and other communications
required or permitted to be given if delivered personally or mailed certified or
registered mail, return receipt requested, postage prepaid, to the addresses
herein set forth unless another address shall hereafter be supplied in
accordance herewith.

 

WITNESS the hands and seals of employee and a duly authorized representative of
the Company, all as of the date first above written.

 

EXECUTED as an Agreement under seal.

 

ORGANOGENESIS INC.

EMPLOYEE

 

 

 

 

By:

/s/ Houda E. Samaha

 

By:

/s/ Timothy M. Cunningham

 

 

 

 

 

 

Houda E. Samaha

 

 

Timothy M. Cunningham

 

(please print name)

 

 

(please print name)

 

 

 

 

 

 

 

 

 

 

Title:

Dir. HR

 

Signed at:

WATERTOWN, MA

 

 

 

 

(city, state)

 

 

 

 

 

Date:

7-21-16

 

Date:

7/21/16

 

6

--------------------------------------------------------------------------------